DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 6, 7, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruano Aramburu, EP 0794304.
Regarding claim 1, Ruano Aramburu teaches a push bar exit device comprising: a longitudinal housing (3) configured to be mounted on an inside surface of a door (1, [0023]), the housing having an interior (fig 1), a head end (end where 27 is located), and an open tail end (end where 8 is located); a latch (2) at the head end of the housing (Fig 1) and movable between a latched position and an unlatched position ([0023]; lock caused to open < from closed or latched position>); a latch actuation mechanism in the interior of the housing (Fig 1) and operatively linked to the latch so as to move the latch between the latched position and the unlatched position[0023]; a push bar (4) longitudinally mounted in the housing so as to be 
Regarding claim 2, Ruano Aramburu teaches the push bar exit device of claim 1, wherein the tailpiece (8,9) is slidable continuously within the housing to provide a continuous length adjustment [0024].
Regarding claim 3, Ruano Aramburu teaches the push bar exit device of claim 1, wherein the tailpiece (8,9) comprises a parallel pair of rails (34) configured for insertion into the open tail end of the housing (Figs 1, 2, 6).
Regarding claim 6, Ruano Aramburu teaches a method of adjusting the overall length of a push bar exit device, comprising: providing an exit device housing (3) having a head end (end where 27 is located) and an open tail end (end where 8 is located; Fig 1); fixing the head end of the housing to an interior door surface [0026; 0032]; providing a tailpiece (8) having an insertion portion (9) configured for slidable insertion into the open tail end of the housing [0024]; inserting the insertion portion of the tailpiece into the open tail end of the housing (Fig 1); adjusting the tailpiece longitudinally within the housing to a selected longitudinal position corresponding to a desired overall length [0024]; and fixing the tailpiece to the interior door surface [0024].
Regarding claim 7, Ruano Aramburu teaches the method of claim 6, wherein the selected longitudinal position is one of a plurality of detented positions (13; Fig 11).
Regarding claim 8, Ruano Aramburu teaches the method of claim the method of claim 6, where the step of adjusting the tailpiece comprises sliding the tailpiece continuously within the housing to the selected longitudinal position [0024].
Regarding claim 9, Ruano Aramburu teaches a length adjustable push bar exit device comprising a length-adjustment tailpiece (8) for a push bar exit device (Fig 1) including a housing (3) having an open tail end (end where 8 is located; Fig 1), the tailpiece comprising: an insertion portion (9) configured to be inserted into the open tail end of the housing so as to be longitudinally movable therein to a longitudinal position corresponding to a desired length [0024].
Regarding claim 10, Ruano Aramburu teaches the length-adjustment tailpiece of claim 9, wherein the insertion portion includes a pair of opposed protuberances (15) configured to engage a selected detent pair of a plurality of incrementally-spaced detent pairs (13) in the housing, each of the detent pairs defining one of a plurality of selectable longitudinal positions (Claim 1; Fig 11; [0024]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ruano Aramburu, EP 0794304 as applied to claim 1 above, and further in view of Fortier, US Patent 4699407.
Regarding claim 4, Ruano Aramburu teaches the push bar exit device of claim 1, but does not teach a linear array of detents in each side of the housing at discrete indexed positions 
Fortier teaches a linear array of detents (10) in each side of the housing (1) at discrete indexed positions from the open tail end of the housing (Fig 2), thereby providing a linear series of opposed detent pairs (each side of 9), each detent pair defining a discrete indexed longitudinal position from the open tail end of the housing (Fig 2), each of the opposed detent pairs being configured to be engaged by a pair of protuberances (11) on opposite sides of the tailpiece (2) when the tailpiece is slidably installed in the open tail end of the housing (Fig 2), whereby the tailpiece is movable incrementally into any of the discrete longitudinal positions defined by the detent pairs (Fig 2; col 2, lines 3-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruano Aramburu’s housing and tailpiece to connect with Fortier’s detents and protuberances.  Doing so would add even more adjustment options resulting in increased use across a wider array of door sizes and types.  
Regarding claim 5, Ruano Aramburu in view of Fortier teaches the push bar exit device of claim 4, wherein the tailpiece (Ruano Aramburu 8) comprises a pair of parallel side walls (Ruano Aramburu Fig 6), each of the side walls including one of the pair of protuberances (Ruano Aramburu 34).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thoren, US Patent 4181335, teaches a length adjustable push release door opener.
O’Brien, II, US Patent 6612626, teaches an exit device with detents and protuberances.
Lin, US Patent 7004510, teaches a fire door lock mechanism.  
Heid, US Patent 4796931, teaches an exit device having adjustable backset.
Winkler, US Patent 6494507, teaches a track rod with detents and protuberances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675